



COURT OF APPEAL FOR ONTARIO

CITATION: Elguindy v. Elguindy, 2019 ONCA 488

DATE: 20190612

DOCKET: C66297

MacPherson, Tulloch and Harvison Young JJ.A.

BETWEEN

Emad Elguindy and Irene Elguindy

Plaintiffs (Appellants)

and

Afrodite Elguindy and Aziz Elguindy

Defendants (Respondents)

Emad Elguindy, in person

Irene Elguindy, in person

No one appearing for the respondents

Heard: June 12, 2019

On appeal from the judgment of Justice James R.H.
    Turnbull of the Superior Court of Justice, dated December 5, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The Orchard fresh evidence that the appellant seeks to introduce is not
    in a form that we can consider. As a result, the December 5, 2018 judgment of
    Turnbull J. should be enforced according to its terms.

[2]

The appeal is dismissed.


